Application, pursuant to CPLR 7002 (sufod [b], par 2), for writ of habeas corpus, denied as insufficient. Nothing contained in the instant papers indicates that petitioner was illegally *671detained by respondents after his original conditional release date of June 11, 1976. In addition, the court notes that petitioner has raised substantially the same issue on a prior application for the writ which was denied by the Supreme Court by order dated July 16, 1976 (see CPLR 7003 [subd b]). Greenblott, J. P., Sweeney, Kane, Mahoney and Larkin, JJ., concur.